         Case 1:18-cr-00328-KPF Document 356 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------
                                     X
 UNITED STATES OF AMERICA,           :
                                     :
                           Appellee, :
                                     :
              ¾v.¾                   : 18 Cr. 328 (KPF)
                                     :
                                     : ORDER UNSEALING FILINGS
 ANILESH AHUJA and JEREMY SHOR,      :
                                     :
              Defendants-Appellants. :
                                     :

 ------------------------------------------------   X

KATHERINE POLK FAILLA, District Judge:

       WHEREAS on June 14, 2018, this Court entered a protective order (the

“Protective Order”) (ECF 34) that required that if any document produced by the

Government in discovery is attached to a filing, the filing should initially be made

under seal, but then directed that the filing party re-file the documents on the

public docket if no timely motion is made to maintain the documents under seal;

       WHEREAS, pursuant to the Protective Order, counsel for Shor made two

sealed filings: (i) a June 9, 2019 letter from Shor’s counsel (and its exhibits A

through I) regarding cooperator allocutions, and (ii) a June 17, 2019 letter from

Shor’s counsel (and its exhibit) regarding Dole’s redirect (collectively, the

“Filings”); the redacted versions of these filings were entered on the docket as

ECF 210 and ECF 216 respectively;

       WHEREAS no timely motion to maintain sealing was made with respect to

the Filings, and thus, the Protective Order by its terms provides that they should

be publicly filed;


                                               1
         Case 1:18-cr-00328-KPF Document 356 Filed 04/30/20 Page 2 of 2



      WHEREAS there is no other basis for maintaining the Filings under seal,

and the government has indicated to defense counsel that it has no objection to

the public filing of the Filings;

      THEREFORE, IT IS HEREBY ORDERED that (i) Shor’s June 9, 2019 letter

and its exhibits A through I (filed in redacted form as ECF 210), and (ii) Shor’s

June 17, 2019 letter and its exhibit (filed in redacted form as ECF 216) be

unsealed and placed on the public docket.

      SO ORDERED.

Dated:       April 30, 2020
             New York, New York



                                     _________________________________
                                     KATHERINE POLK FAILLA
                                     United States District Judge




                                       2
